DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on February 16, 2021, is acknowledged.
Cancellation of claims 1-8 and 18 has been entered.
Claims 9-17 and 19-29 are pending in the instant application.

Allowable Subject Matter
Claims 9-17 and 19-29 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 9, and specifically comprising the limitation of a plurality of wiring cavities for receiving wiring that connects the one or more LEDs with the driver via the hollow connector, wherein each wiring cavity of the plurality of wiring cavities is disposed between the hollow connector and an optic of the plurality of optics.
Regarding claim(s) 10-14 and 22-25, claim(s) 10-14 and 22-25 is/are allowable for the reasons given in claim 9 because of its/their dependency status from claim 9.
Regarding claim(s) 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 15, and specifically comprising the limitation of a plurality of vents passing through the LED module, wherein each vent of the plurality of vents is disposed outside the plurality of optics, wherein each vent of the plurality of vents comprises a first opening at one end of the vent and a second opening at the opposite end of the vent, wherein the second opening is offset from the first opening.
Regarding claim(s) 16-17, 19 and 26-29, claim(s) 16-17, 19 and 26-29 is/are allowable for the reasons given in claim 15 because of its/their dependency status from claim 15.
Regarding claim(s) 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 20, and specifically comprising the limitation of a plurality of vents passing through the LED module, wherein each vent of the plurality of vents is disposed outside the plurality of optics, wherein the LED module further comprises wiring cavities for receiving wiring that connects the one or more LEDs with the driver via the hollow connector.
Regarding claim(s) 21, claim(s) 21 is/are allowable for the reasons given in claim 20 because of its/their dependency status from claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879